ORDER

PER CURIAM
Appellant, Kaplan Associates, LLC, (“Kaplan”) appeals from a trial court’s order and judgment denying Kaplan’s Motion to Sever and Compel Arbitration. In its sole point on appeal, Kaplan alleges the trial court erred in denying its Motion to Sever and Compel Arbitration because Respondent Sharon Hopmann (“Hopmann”) is bound by the retention agreement she signed with Kaplan, which contains an arbitration clause, the scope of which covers the claims Hopmann made against Kaplan for legal malpractice and breach of fiduciary duty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).